DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb. 16, 2021 has been entered. 
2.	Claims 21, 27, and 33 are amended. No new claims are added.
3.	Claims 21-44, renumbered as claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
5.	The information disclosure statement filed on 02/16/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. None of the references cited in the IDS, singly or in combination disclose applicant’s claim invention. 

Response to Arguments
6.	Applicant’s arguments filed Feb. 16, 2021 have been fully considered and are persuasive.
7.	Applicant arguments on pages 7-11 of applicant remarks, regarding the rejection of the claims under 35 U.S.C. 103 are persuasive in view of amending claims 21 and 33. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn by the examiner.
8.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,681,044 and U.S. patent 10,467,398. However, applicant filed terminal disclaimer on 06/24/2020 and 02/26/2021 and was approved on 06/24/2020 and 02/26/2021 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
9. 	The terminal disclaimer filed on 06/24/2020 and 02/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S patent 10,681,044 and U.S. patent 10,467,398 have been reviewed and is approved on 06/24/2020 and 02/26/2021. The terminal disclaimers have been recorded. 


Allowable Subject Matter
10. 	Independent claims 21 and 33 are allowed over prior art of record. Dependent claims 22-28, 30-32, 34-40, and 42-44 depend on the above-mentioned independent claims 21 and 33 are allowed by virtue of its dependency.

Examiner's statement of reasons for allowance
11.	Relevant prior art of Toksvig et al. (US 2015/0373537) discloses enabling a user to physically acknowledge monitoring of their mobile device's network address (e.g., upon entering a store to track the user's movement through the store based upon the mobile device's MAC address), in view of Baldev Krishan (US 2019/0222570) discloses a user authentication system for granting access to digital systems and content, computing systems and devices and physical locations. The authentication system granting access to digital systems and content involves a mobile device, a computing device and a server; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations.
None of the prior art of record teaches or made obvious the feature: "second identification information identifying a second computing device, wherein the second identification information is obtained by the first computing device by detecting changes to one or more parameters of a magnetic field generated by the second computing device, wherein the first identification information comprises a phone number of the first computing device, and the second identification information comprises a kiosk identifier; determining, by the one or more servers based on the first identification information, identity information of a user associated with the first computing device; and transmitting, from the one or more servers to the second computing device, the identity information of the user, such that the identity information of the user is usable, with biometric information of the user collected by the second computing device, to verify, by the second computing device"; as recited in claim 21.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 21 is considered to be allowable. Independent claim 33 recites similar limitations to those found in claim 21. Therefore, claim 33 is considered to be allowable for the same reasons as discussed with claim 21 above. 

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

12.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derakhshani et al. US 10,467,398 B1- using transducers to transmit a mechanical signal through a moving surface and a human body to a mobile device, a biometric authentication process can be implemented without the active interaction of a user. Leveraging the sensors of a mobile computing device allows an identifier to be transmitted to the mobile computing device through mechanical waves or vibrations of a human body, allowing a kiosk to identify a person in a seamless way.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Examiner, Art Unit 2437